586 F.2d 755
Somsak HOONSILAPA, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 77-1376.
United States Court of Appeals,Ninth Circuit.
Nov. 20, 1978.

Michael F. Eng (argued), Los Angeles, Cal., for petitioner.
Donna Fields Goldstein, Asst. U. S. Atty.  (argued), Los Angeles, Cal., for respondent.


1
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and KING,* District Judge.


2
The Opinion (575 F.2d 735) is modified by adding footnote 1a to the Opinion at Slip Opinion page 1640 (575 F.2d at page 738) line 3 of part III, following the words, "home in December, 1974, were illegal," as follows:


3
"1a We thus do not decide whether the exclusionary rule is applicable to proceedings before the Immigration & Naturalization Service."



*
 Honorable Samuel P. King, Chief Judge, United States District Court, District of Hawaii, sitting by designation